TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00732-CR




Larry Don Johnson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 9044100, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Bristol C. Myers, is ordered to tender a brief in this cause no later than July 22, 2005. 
No further extension of time will be granted.
It is ordered June 24, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish